Opinion issued June 12, 2003  




 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00583-CV
____________

IN RE PAUL ANTHONY COUZAN, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Paul Anthony Couzan, requests that this Court compel respondent
to dismiss his court-appointed counsel and appoint other counsel to represent him in
cause number 936422, pending in the 177th District Court.  Relator complains that
he is dissatisfied with his present counsel.  We deny the petition.
               A trial court has no duty to search for counsel agreeable to an indigent
defendant.  Buntion v. Harmon, 827 S.W.2d 945, 949 (Tex. Crim. App. 1992); Solis
v. State, 792 S.W.2d 95, 100 (Tex. Crim. App. 1990).  Therefore, because the trial
court was well within the proper exercise of its discretion in denying relator’s request
for other counsel, mandamus is not an available remedy.  See Barnes v. State, 832
S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).
               The petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Justices Hedges, Nuchia, and Keyes.